           Case 1:21-cv-01427-CM Document 4 Filed 02/18/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IAN ANTHONY MEDINA, on behalf of himself
 and all others similarly situated,

                              Plaintiff,
                                                                    21-CV-1427 (CM)
                       -against-                                 ORDER OF DISMISSAL
 UNITED STATES OF AMERICA,

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this “class action” alleging that the United States of

America has “targeted, planned and executed a heinous plan of espionage, surveillance and

genocide against the Represented Class,” which Plaintiff seeks to represent. (ECF 2, at 2.) By

order dated February 18, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. The Court dismisses the complaint for the reasons

set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon,

480 F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).
           Case 1:21-cv-01427-CM Document 4 Filed 02/18/21 Page 2 of 3




        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        The following allegations are taken from the complaint: In April 2017, “the “Represented

Class started to hear audible sounds and see holographic visual depictions of individuals without

power to change, stop or terminate the communicative exchange.” (ECF 2, at 2.) These

depictions originated with Defendant, which “broke and entered the Represented Class’s

residences, incapacitated them with weaponry and then implanted a holographic visual

transmitting device on both eyes of the Represented Class and auditory propelling device on both

ears of the Represented Class.” (Id. at 3.) “The devices implanted are called ‘T-Line’ short for

Trump Line.” (Id.)

        Plaintiff describes the experiences of the Represented Class as “the worst modern-day

genocide the earth has seen since the Holocaust.” (Id.) But “[w]hat makes this genocide worse

than the Holocaust is that no one, both domestic and foreign, is [ ]willing to do anything to hold

Defendant . . . accountable.” (Id.)

        Plaintiff seeks declaratory and injunctive relief, as well as monetary damages.




                                                   2
              Case 1:21-cv-01427-CM Document 4 Filed 02/18/21 Page 3 of 3




                                           DISCUSSION

         Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

         District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     February 18, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  3
